DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Office Action Response dated November 8, 2022.  Claims 1-21 are presently pending and are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 8, 2022 is in compliance with the provisions of 37 CFT 1.97 and accordingly considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0204425, to Abari et al. (hereinafter Abari), in view of U.S. Patent Publication No. 2021/0134079, to Nee.

As per claim 1, and similarly with respect claims 8 and 15, Abari discloses a computer-implemented method comprising: receiving a request, from a vehicle in motion when the vehicle determines that a sensor deployed thereon needs to be calibrated, for assistance in collaborative calibration of the sensor, wherein the request includes at least one of a first position of the vehicle and a first configuration of the sensor with respect to the vehicle (e.g. see Fig. 8, steps 810-870, wherein data is received from a sensor indicating that a sensor is in need for calibration and in some circumstances that the sensor data is transmitted and the vehicle receives position information of a calibrating target which would necessarily require knowledge of a proper target to use for the particular sensor and an estimated location of the vehicle); identifying, from a vehicle information database, an assisting vehicle based on the first position, the first configuration, and a second position associated with the assisting vehicle (e.g. see Fig. 8, step 850-860, wherein the vehicle is directed towards the vehicle needing calibration and a notification is sent that the calibration target is ready for use (also see Figs. 6B and 7)); generating an assistance plan in response to the request indicative of the assisting vehicle …  to facilitate the collaborative calibration of the sensor … (e.g. see Fig. 8, step 850-860, wherein the vehicle is directed towards the vehicle needing calibration and a notification is sent that the calibration target is ready for use (also see Figs. 6B and 7); the Office further notes that there is no requirement that the vehicle be in motion during calibration but instead, that the calibration is performed with the vehicle that was in motion); sending the assistance plan to initiate the collaborative calibration (e.g. see Fig. 8, step 870). 
Abari fails to disclose that the assisting vehicle travels with the vehicle in motion and collaborating with the vehicle in potion while the assisting vehicle and the vehicle are traveling. However, Nee teaches both a vehicle and target moving during calibration (e.g. see para 0144). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the calibration system of Abari to include calibration while both vehicle and target are moving for the purpose of adapting the system to different light conditions, as taught by Nee.

As per claim 2, and similarly with respect claims 9 and 16, Abari, as modified by Nee, teaches the features of claims 1, 8 and 15, respectively, and further discloses wherein the need for the sensor to be calibrated is determined based on at least one of: sensor information acquired by the sensor from a surrounding of the vehicle; a pose of the sensor; and a schedule specifying an interval during which the sensor is to be calibrated (e.g. see Fig. 6A. wherein a target 102 is provided for calibrating pose of the sensor).

As per claim 3, and similarly with respect claims 10 and 17, Abari, as modified by Nee, teaches the features of claims 2, 9 and 16, respectively, and further discloses wherein the interval specified by the schedule is one of a static interval, a dynamic interval, an adaptive interval, and a combination thereof (e.g. the Office notes that the interval is not applicable because the prior art reference disclosed pose of the sensor, as opposed to a schedule).

As per claim 4, and similarly with respect claims 11 and 18, Abari, as modified by Nee, teaches the features of claims 1, 8 and 15, respectively, and further discloses wherein; the vehicle is a first vehicle; and the assisting vehicle is one of (1) a member of a fleet that the first vehicle belongs to as a member or (2) a second vehicle traveling on a route that can lead to the first vehicle (e.g. see Fig. 6A in which the service vehicle can travel to a position of the vehicle requiring the calibration).

As per claim 5, and similarly with respect claims 12 and 19, Abari, as modified by Nee, teaches the features of claims 1, 8 and 15, respectively, and further discloses wherein the assisting vehicle is identified based on the first position of the vehicle (e.g. the Office notes that the calibrating vehicle would be selected based upon the vehicle needing calibrations, otherwise, the vehicle would be selected randomly or otherwise leading to an entirely inefficient calibration system).

As per claim 6, and similarly with respect claims 13 and 20, Abari, as modified by Nee, teaches the features of claims 5, 12 and 19, respectively, and further discloses wherein the assisting vehicle is to travel to a third position determined based on the first position, the first configuration, and a second configuration associated with a target (e.g. the Office notes that it would be expected that in certain situations the calibrating vehicle would travel to a position intermediate of the calibrating vehicle and vehicle needing calibration for the purpose of minimizing service time).

As per claim 7, and similarly with respect claims 14 and 21, Abari, as modified by Nee, teaches the features of claims 1, 8 and 15, respectively, and further discloses wherein the assistance plan is sent to at least one of (1) the ego vehicle to enable the vehicle to initiate the collaborative calibration with the assisting vehicle or (2) the assisting vehicle to enable the assisting vehicle to coordinate with the vehicle to carry out the collaborative calibration (e.g. see Fig. 8, step 850-870, wherein the vehicle is directed towards the vehicle needing calibration and a notification is sent that the calibration target is ready for use (also see Figs. 6B and 7)).

Response to Arguments
Applicant’s arguments are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669